Title: To Thomas Jefferson from Robert Smith, 26 May 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Navy Dept. May 26. 1808—
                  
                  You will herewith receive a copy of a letter just received from Commodore Truxtun. It is to be regretted that the errors therein stated should have been committed by our predecessors in the execution of his medal. However, as the Legislative Department of the Government have authorised and directed that a medal be presented to him emblematical of a Certain military achievement, it is the duty of the Executive to carry such intention completely into effect by a monument free from errors. Whatever may be its defects, they are to be considered only as the errors of the subordinate agents of the Executive and by the authority only of government can they be corrected. In my answer I have merely stated to Com. Truxtun that his letter would be submitted to your consideration and that I would in due time communicate to him the result.
                  As the artist is now an Officer of the government attached to the Mint the expence of rectifying the mistakes of this medal will be so small as to be not worthy of Consideration.
                  Respectfully
                  
                     Rt Smith
                     
                  
               